 

Fit

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA SEP 09 2018
BILLINGS DIVISION Clerk, U S District Court
District ane

JAMES L. BARKER, JEANNE A.

BARKER, CV 17-21-BLG-SPW
Plaintiffs,
ORDER ADOPTING
vs. MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

BANK OF AMERICA, N.A., CIT
BANK, N.A., ONEWEST BANK,
FIRST AMERICAN TITLE
COMPANY OF MONTANA, INC.,
Trustee, and CHARLES PETERSON,
Trustee,

 

Defendants.

 

The United States Magistrate Judge filed Findings and Recommendations on
August 12, 2019. (Doc. 59.) The Magistrate recommended the Court grant CIT’s
Motion to Dissolve Injunction (Doc. 43) and Motion to Dismiss (Doc. 46) with
prejudice. (Doc. 59 at 29.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

1
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error. The Court concurs
with the Magistrate and holds the Plaintiffs’ Second Amended Complaint (Doc.
36) fails to state a claim upon which relief can be granted and the applicable
statutes of limitations bar Plaintiffs’ claims. Accordingly,
IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 59) are ADOPTED IN FULL.
IT IS FURTHER ORDERED:
(1)CIT’s Motion to Dismiss (Doc. 46) is GRANTED;
(2) Plaintiffs’ Second Amended Complaint (Doc. 36) is DISMISSED with
prejudice; and
(3) CIT’s Motion to Dissolve Injunction (Doc. 43) is GRANTED.
The clerk shall enter judgment in favor of the Defendants.

DATED this Y day of September, 2019.

Loca C.Wb thew

SUSAN P. WATTERS
United States District Judge
